         Case 3:18-cv-00437-HZ           Document 189       Filed 05/03/21     Page 1 of 6



JEAN E. WILLIAMS, Acting Assistant Attorney General
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
MICHAEL R. EITEL, Senior Trial Attorney
KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 307-6623
Facsimile: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov; michael.eitel@usdoj.gov

Attorneys for Federal Defendants


                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


NORTHWEST ENVIRONMENTAL                               Case No.: 3:18-cv-00437-HZ
DEFENSE CENTER, et al.,
                                                      FEDERAL DEFENDANTS’ OBJECTIONS
       Plaintiffs,                                    TO PLAINTIFFS’ RESPONSE TO FRE 706
                                                      EXPERT REPORT, REVISED REMEDY
                v.                                    PROPOSAL, AND FIFTH DECLARATION
                                                      OF RICHARD DOMINGUE
U.S. ARMY CORPS OF ENGINEERS, et al.,

       Defendants,

and

CITY OF SALEM and MARION COUNTY,

                Defendant-Intervenors.


       Federal Defendants object to Plaintiffs’ belated revision to their remedy proposal for

permanent injunctive relief. See Plaintiffs’ Response to FRE 706 Expert Report, ECF 185; Plaintiffs’

Revised Remedy Proposal, ECF 185-4; Fifth Declaration of Richard Domingue, ECF 186. Plaintiffs’

revised remedy proposal constitutes a new motion for permanent injunctive relief, one that has not


Federal Defendants’ Objections to Plaintiffs’ Response to FRE 706 Expert Report - 1
          Case 3:18-cv-00437-HZ            Document 189          Filed 05/03/21        Page 2 of 6




been responded to by Federal Defendants or subjected to the adversarial process. The revised

remedy proposal therefore is procedurally improper and highly prejudicial to Federal Defendants. As

explained below, the Court should disregard Plaintiffs’ revised remedy proposal and decide remedy

in this case based on Plaintiffs’ second revised remedy proposal (ECF 143-7). Alternatively, the

Court should reschedule the hearing on May 6, 2021, and afford Federal Defendants with at least

two weeks to address and respond to Plaintiffs’ latest proposal for permanent injunctive relief. In

support of this objection, Federal Defendants state as follows:

        1.       Plaintiffs have identified at least three different proposals for permanent injunctive

relief. Plaintiffs submitted their first remedy proposal on October 9, 2020. ECF 117. In the response

to Plaintiffs’ remedy proposal, Federal Defendants explained that some of Plaintiffs’ proposed

injunction actions could harm fish and dam components or structures. See, e.g., Taylor Decl., ECF

133 at ¶ 32, 49. Plaintiffs subsequently submitted a second remedy proposal with their reply brief

purporting to account for some of these harms. ECF 143-7.

        2.       The Court’s independent expert, Dr. Desiree Tullos, then notified Plaintiffs that

“[s]everal of [their] modifications were not specific enough to even qualitatively evaluate the effect

on human life and safety.” ECF 148-1 at 1. Plaintiffs responded by adding “clarifying details” to

several of their proposed injunction actions. ECF 151-1 at 2. After analyzing Plaintiffs’ proposed

injunction actions, Dr. Tullos concluded that several of the injunction actions presented a risk to

human life and safety. ECF 176 at 14-16. At Dr. Tullos’ deposition, Plaintiffs inquired about

proposed modifications to their proposed injunction actions to mitigate for the human life and

safety risk and asked for Dr. Tullos’ opinions on those proposals. See Deposition Testimony

Transcript pg. 32 at line 7 to pg. 33 line 15; id. pg. 53 at line 3 to pg. 54 at line 25; id. pg. 66 at line 1

to pg. 68 at line 19; id. pg. 41 at line 1 to pg. 45 at line 8. Based on Dr. Tullos’ initial reactions to

those proposals at the deposition, Plaintiffs have modified their remedy proposal for a third time.

ECF 185-4.




Federal Defendants’ Objections to Plaintiffs’ Response to FRE 706 Expert Report - 2
         Case 3:18-cv-00437-HZ            Document 189         Filed 05/03/21       Page 3 of 6




        3.      Plaintiffs’ latest revised remedy proposal comes in response to Dr. Tullos’ expert

report, four business days before oral argument on Plaintiffs’ remedy proposal, and without

affording Federal Defendants a reasonable opportunity to respond to the proposal.

        4.      Plaintiffs bear the burden of establishing that permanent injunctive relief is required.

Indep. Training & Apprenticeship Program v. Cal. Dep’t of Indus. Relations, 730 F.3d 1024, 1032 (9th Cir.

2013). As with any matter where the movant bears the burden of proof, Plaintiffs were required to

meet their burden in their opening submission, “in order to afford Defendants a full and fair

opportunity to respond.” See In re Flash Memory Antritrust Litig., No. 07-cv-86-SBA, 2010 WL

2332081, at *15 (N.D. Cal. June 9, 2010) (declining to consider reply “evidence [that] should have

been proffered with Plaintiffs’ moving papers”).

        5.      Plaintiffs failed to initially meet their burden, as evidenced by their second and third

attempts to restructure their proposal for permanent injunctive relief. But rather than withdraw their

original motion, Plaintiffs have chosen to offer ad hoc variants on a rolling basis. “Our adversarial

system relies on the advocates to inform the discussion and raise the issues to the court,” Indep.

Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003), and the “adversarial testing process

works to produce a just result under the standards governing decision,” Strickland v. Washington, 466

U.S. 668, 687 (1984). Plaintiffs’ efforts to shield their injunction proposal from the rigors of the

adversarial process are improper, prejudicial, and should not be allowed.

        6.      Courts, in fact, have consistently confirmed that Plaintiffs’ serial modifications to

injunction requests are improper. See, e.g., Or. Wild v. United States, 107 F. Supp. 3d 1102, 1116 n.9 (D.

Or. 2015) (where new relief requested in a reply brief, the reply violates L.R. 7-1(a) and L.R. 7-1(b);

thus, “Plaintiff’s motion is not properly before the Court and I decline to consider it”); Harley-

Davidson Credit Corp. v. Turudic, No. 3:11-cv-01317-HZ, 2012 WL 5411771, at *1 (D. Or. Nov. 6,

2012) (same); see also Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (“The district court need not

consider arguments raised for the first time in a reply brief.”); Calence, LLC v. Dimension Data

Holdings, PLC, 222 F. App’x 563, 566 (9th Cir. 2007) (upholding district court’s refusal to consider

arguments raised for the first time on reply when considering a motion for preliminary injunction);


Federal Defendants’ Objections to Plaintiffs’ Response to FRE 706 Expert Report - 3
         Case 3:18-cv-00437-HZ           Document 189         Filed 05/03/21       Page 4 of 6




Cleavenger v. Univ. of Or., No. 13-cv-1908-DOC, 2016 WL 814810, at *4 n.7 (D. Or. Feb. 29, 2016)

(“The Court ‘decline[s] to consider new issues raised for the first time in a reply brief’”) (quoting

Cedano-Viera v. Ashcroft, 324 F.3d 1062, 1066 (9th Cir. 2003)). Plaintiffs’ latest remedy proposal is

even more egregious than filing a revised remedy proposal in a reply brief as it comes more than

four months after the reply.

        7.      In much the same way, Plaintiffs’ third remedy proposal is highly prejudicial.

Plaintiffs chose to request new permanent injunctive relief a mere four business days before the

scheduled hearing on remedy. Plaintiffs’ third remedy proposal seeks extraordinary relief that will

have significant ramifications on the U.S. Army Corps of Engineers and the Willamette Valley

Project. Plaintiffs’ request that the Corps rush inspections and, potentially, repairs to the regulating

outlets at Detroit and Lookout Point Dams could itself cause life safety issues. Plaintiffs’ third

remedy proposal could also potentially impact Endangered Species Act-listed salmonids and other

Corps projects should the implementation of this latest request for relief necessitate the diversion of

funding. By depriving Federal Defendants a full and fair opportunity to respond to the new relief,

Plaintiffs ask for their requests to be considered on less than a full record. Doing so could harm the

listed species that Plaintiffs claim they seek to protect and the other interests threatened by

Plaintiffs’ requests. “The moving nature of the target” frustrates Federal Defendants’ ability to fairly

evaluate and respond to the latest proposal. See, e.g., Michigan v. U.S. Army Corps of Eng’rs, 667 F.3d

765, 790 (7th Cir. 2011).

        In sum, there is no justification for Plaintiffs’ eleventh-hour maneuvers. By Plaintiffs’ own

admission, the circumstances giving rise to this lawsuit occurred “[c]ertainly, by the end of 2015.”

ECF 36 at 26. Plaintiffs had over five years to gather evidence and file a remedy proposal. As such,

the circumstances that would excuse Plaintiffs’ improper actions of presenting new relief so late in

this litigation do not exist. Plaintiffs have had ample opportunity to develop and present a motion

for permanent injunctive relief that heeds the requirements of the law—i.e., a motion that presents

the law, facts, and evidence Plaintiffs contend support their request for extraordinary judicial relief.

Plaintiffs’ litigation by ambush prejudices Federal Defendants’ ability to respond, risks important


Federal Defendants’ Objections to Plaintiffs’ Response to FRE 706 Expert Report - 4
         Case 3:18-cv-00437-HZ           Document 189      Filed 05/03/21      Page 5 of 6




issues being decided on an incomplete record, and should not be permitted. The Court therefore

should disregard Plaintiffs’ latest remedy proposal or, at a minimum, reschedule the hearing on May

6, 2021, and afford Federal Defendants with at least two weeks to address and respond to Plaintiffs’

latest proposal for permanent injunctive relief.



 Dated: May 3, 2021                    JEAN E. WILLIAMS, Acting Assistant Attorney General
                                       SETH M. BARSKY, Section Chief
                                       S. JAY GOVINDAN, Assistant Section Chief

                                       /s/ Kaitlyn Poirier
                                       KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                                       U.S. Department of Justice
                                       Environment & Natural Resources Division
                                       Wildlife & Marine Resources Section
                                       Ben Franklin Station, P.O. Box 7611
                                       Washington, D.C. 20044-7611
                                       Telephone: (202) 307-6623
                                       Fax: (202) 305-0275
                                       Email: kaitlyn.poirier@usdoj.gov

                                       Attorneys for Federal Defendants




Federal Defendants’ Objections to Plaintiffs’ Response to FRE 706 Expert Report - 5
           Case 3:18-cv-00437-HZ          Document 189        Filed 05/03/21      Page 6 of 6



                                    CERTIFICATE OF SERVICE
          I certify that on May 3, 2021, the foregoing was electronically filed through the Court’s

electronic filing system, which will generate automatic service on all parties enrolled to receive such

notice.

                                                 /s/ Kaitlyn Poirier
                                                 Kaitlyn Poirier
                                                 Trial Attorney, U.S. Department of Justice




Federal Defendants’ Objections to Plaintiffs’ Response to FRE 706 Expert Report - 6
